Citation Nr: 1515385	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-04 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 20 percent for temporomandibular joint limitation (TMJ).

3. Entitlement to an initial disability rating in excess of 40 percent for lumbar spine degenerative disc disease, status post microdiscectomy, prior to August 24, 2012, and a disability rating in excess of 20 percent on and after August 24, 2012.

4. Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism.

5. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

6. Entitlement to a compensable initial disability rating for residuals of musculotendinous tear, right calf, prior to December 2, 2013, and a disability rating in excess of 10 percent on and after December 2, 2013.
 
7. Entitlement to a compensable initial disability rating for bilateral pes planus with bilateral plantar fasciitis.

8. Entitlement to a compensable initial disability rating for hypertension.

9. Entitlement to a compensable initial disability rating for onychomycosis.

10. Entitlement to a compensable initial disability rating for traumatic brain injury (TBI) with post concussive headaches.

11. Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for PTSD.

12. Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for TMJ.

13. Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for lumbar spine degenerative disc disease, status post microdiscectomy.

14. Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for hypothyroidism.

15. Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for radiculopathy of the right lower extremity.

16. Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for residuals of musculotendinous tear, right calf.

17. Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for bilateral pes planus with bilateral plantar fasciitis.

18. Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for hypertension.

19. Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for onychomycosis.

20. Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for TBI with post concussive headaches.

21. Entitlement to service connection for left ankle disability.

22. Entitlement to service connection for right foot disability.

23. Entitlement to service connection for disability characterized by deviated septum.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to January 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2012 and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a January 2013 rating decision, the RO granted an initial disability rating of 40 percent for lumbar spine degenerative disc disease, status post microdiscectomy,  from January 20, 2011, through August 23, 2012, and in January 2014, the RO granted an increased disability rating of 10 percent for musculotendinous tear, right calf, effective December 2, 2013.  Because the increased disability ratings assigned are not the maximum ratings available for these disabilities, the claims remain in appellate status, and the Board has characterized the issues as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a compensable initial disability rating for TBI with post concussive headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2. Throughout the pendency of the appeal, the Veteran's TMJ was manifested by excursion limited to, at most, zero to four millimeters and inter-incisal range limited to, at most, 21 mm, without loss of substance of the mandible or maxilla.

3. Prior to August 24, 2012, the Veteran's lumbar spine degenerative disc disease, status post microdiscectomy, was manifested by pain and forward flexion limited to, at most, 15 degrees.

4. On and after August 24, 2012, the Veteran's lumbar spine degenerative disc disease, status post microdiscectomy, was manifested by pain and forward flexion limited to, at most, 45 degrees.

5. Throughout the pendency of the appeal, the Veteran's hypothyroidism was manifested by fatigability and required continuous medication for control.

6. Throughout the pendency of the appeal, the Veteran's radiculopathy of the right lower extremity was mild in severity.

7. Prior to December 2, 2013, the Veteran's residuals of musculotendinous tear, right calf, resulted in slight disability, as demonstrated by mild tenderness with palpation to the right calf.

8. On and after December 2, 2013, the Veteran's residuals of musculotendinous tear, right calf, resulted in moderate disability, as demonstrated by occasional pain and fatigue.

9. Prior to December 2, 2013, the Veteran's bilateral pes planus with bilateral plantar fasciitis was manifested by mild symptoms relieved by built-up shoe or arch supports.

10. On and after December 2, 2013, the Veteran's bilateral pes planus with bilateral plantar fasciitis was manifested by marked deformity of both feet and pain on manipulation and use accentuated.

11. Throughout the pendency of the appeal, the Veteran's hypertension was not manifested by blood pressure readings with a diastolic pressure reading of 100 or more, or systolic pressure of 160 or more; or a history of diastolic pressure predominantly 100 or more on continuous medication for control.

12. Throughout the pendency of the appeal, the Veteran's onychomycosis affected less than five percent of the entire body and less than five percent of the exposed areas and required no more than topical therapy.  

13. The Veteran's date of separation from service was January 19, 2011.
  
14. The date of January 20, 2011, is the earliest possible effective date for the award of service connection for PTSD.

15. The date of January 20, 2011, is the earliest possible effective date for the award of service connection for TMJ.

16. The date of January 20, 2011, is the earliest possible effective date for the award of service connection for lumbar spine degenerative disc disease, status post microdiscectomy.

17. The date of January 20, 2011, is the earliest possible effective date for the award of service connection for hypothyroidism.

18. The date of January 20, 2011, is the earliest possible effective date for the award of service connection for radiculopathy of the right lower extremity.

19. The date of January 20, 2011, is the earliest possible effective date for the award of service connection for residuals of musculotendinous tear, right calf.

20. The date of January 20, 2011, is the earliest possible effective date for the award of service connection for bilateral pes planus with bilateral plantar fasciitis.

21. The date of January 20, 2011, is the earliest possible effective date for the award of service connection for hypertension.

22. The date of January 20, 2011, is the earliest possible effective date for the award of service connection for onychomycosis.

23. The date of January 20, 2011, is the earliest possible effective date for the award of service connection for TBI with post concussive headaches.

24. The probative, competent evidence does not demonstrate that the Veteran has a current left ankle disability for which service connection may be granted.

25. The probative, competent evidence does not demonstrate that the Veteran has a current right foot disability for which service connection may be granted.

26. The probative, competent evidence does not demonstrate that the Veteran has a current disability characterized by a deviated septum for which service connection may be granted.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107(b) (West 2014); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for an initial disability rating in excess of 20 percent for TMJ have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 9905 (2014).

3. Prior to August 24, 2012, the criteria for an initial disability rating in excess of 40 percent for lumbar spine degenerative disc disease, status post microdiscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 (2014).

4. On and after August 24, 2012, the criteria for a disability rating in excess of 20 percent for lumbar spine degenerative disc disease, status post microdiscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 (2014).

5. The criteria for an initial disability rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2014).

6. The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

7. Prior to December 2, 2013, the criteria for a compensable initial disability rating for residuals of musculotendinous tear, right calf, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5311 (2014).

8. On and after December 2, 2013, the criteria for a disability rating in excess of 10 percent for residuals of musculotendinous tear, right calf, have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5311 (2014).

9. Prior to December 2, 2013, the criteria for a compensable initial disability rating for bilateral pes planus with bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.17a, Diagnostic Code 5276 (2014).

10. On and after December 2, 2013, the criteria for a disability rating of 30 percent for bilateral pes planus with bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.17a, Diagnostic Code 5276 (2014).

11. The criteria for a compensable initial disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

12. The criteria for a compensable initial disability rating for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

13. The criteria for an effective date earlier than January 20, 2011, for the award of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).

14. The criteria for an effective date earlier than January 20, 2011, for the award of entitlement to service connection for TMJ have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).

15. The criteria for an effective date earlier than January 20, 2011, for the award of entitlement to service connection for lumbar spine degenerative disc disease, status post microdiscectomy, have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).

16. The criteria for an effective date earlier than January 20, 2011, for the award of entitlement to service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).

17. The criteria for an effective date earlier than January 20, 2011, for the award of entitlement to service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).

18. The criteria for an effective date earlier than January 20, 2011, for the award of entitlement to service connection for residuals of musculotendinous tear, right calf, have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).

19. The criteria for an effective date earlier than January 20, 2011, for the award of entitlement to service connection for bilateral pes planus with bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).

20. The criteria for an effective date earlier than January 20, 2011, for the award of entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).

21. The criteria for an effective date earlier than January 20, 2011, for the award of entitlement to service connection for onychomycosis have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).

22. The criteria for an effective date earlier than January 20, 2011, for the award of entitlement to service connection for TBI with post concussive headaches have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2014).

23. The criteria for service connection for left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317 (2014).

24. The criteria for service connection for right foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317 (2014).

25. The criteria for service connection for disability characterized by deviated septum have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in December 2010 and March 2011 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  

The Veteran underwent VA examination in December 2010, March 2011, August 2012, and December 2013 in connection with his claims, and a VA examiner provided an addendum opinion in January 2013.  The VA examiners reviewed the claims file, performed physical examinations, and considered the Veteran's statements.  Additionally, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Furthermore, the VA examiners provided sufficient information to rate the service-connected disabilities on appeal.  Therefore, the Board finds the VA examinations and opinions sufficient and adequate for purposes of determining service connection and rating the disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Disability Ratings 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is currently rated as 50 percent disabling throughout the pendency of the appeal.  Therefore, to warrant a higher disability rating, the evidence must demonstrate occupational and social impairment with deficiencies in most areas, or meet the criteria for a 100 percent rating.  Upon review, the Board finds the evidence demonstrates that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity throughout the pendency of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  As such, a disability rating in excess of 50 percent is not warranted at any time during the appeal period.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that throughout the appeal period, the Veteran's PTSD was manifested by anxiety with attacks, depression, anger, irritability, insomnia, nightmares, flashbacks, hypervigilance, hyper startle response, decreased concentration, isolation, emotional numbing, avoidance, diminished interest, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  The VA examiner in December 2010 found the Veteran reported PTSD symptoms that were of generally moderate severity and resulted in reduced reliability and productivity.  Specifically, the Veteran's troubling recall and nightmares of traumatic combat experiences, difficulty with sleep, and poor concentration negatively impacted his psychosocial functioning.  Likewise, the August 2012 VA examiner found the Veteran reported a moderate level of symptomatology that resulted in occupational and social impairment with reduced reliability and productivity.  Additionally, the Veteran's GAF scores ranged from 49 to 61 throughout the pendency of the appeal, indicating a range of serious impairment to moderate difficulty in social or occupational functioning.  While there were times wherein the Veteran's GAF score improved or worsened, the Board notes the manifested symptoms remained largely constant.  

Here, the Board also finds it significant that the clinical evidence does not reflect suicidal ideations, obsessional rituals which interfere with routine activities, intermittently illogical speech, near-continuous panic or depression, periods of violence, or spatial disorientation.  Additionally, although the Veteran reported in an October 2010 Notice of Disagreement that he neglected his hygiene, none of the VA treatment records or treatment records from the Vet Center demonstrate neglect of personal appearance and hygiene.  In February 2011, the Veteran denied suicidal ideations and hallucinations, and his judgment, insight, and impulse control were adequate.  Although the Veteran reported in May 2011 that he was irritable and became angry easily, he did not feel depressed, and he was gainfully employed at a hotel.  In August 2011, his grooming and eye contact were good, and his thought processes were relevant and logical.  In addition, the Board notes that the Veteran reported attending school and working various jobs throughout the pendency of the appeal.  Although the evidence indicates that the Veteran quit a position in November 2011 because it was too stressful, in October 2012 the Veteran stated that he wanted the ability to work and receive a 100 percent disability rating for VA compensation purposes.  In this respect, the Board has paid particular attention to the Rating Schedule's focus on occupational functioning.  Furthermore, the Veteran reported stable housing and stable relationships and was well-invested in his children in September 2013.  As such, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 50 percent for PTSD throughout the pendency of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.

TMJ

The Veteran's TMJ is currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.150, Diagnostic Code 9905.  Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion of temporomandibular articulation is limited to zero to four millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to zero to 10 mm.  38 C.F.R. § 4.150.

Upon review, the clinical evidence demonstrates excursion limited to, at most, zero to four mm and inter-incisal range limited to, at most, 21 mm throughout the pendency of the appeal.  On VA examination in December 2010, the Veteran reported that he was able to chew solids and semi-solids without problems and wore a mouthguard.  On physical examination, there was no evidence of mandible swelling or pain on palpation of the mandible.  The Veteran had good mastication without pain and his face was symmetrical.  The VA examiner found the Veteran had mild TMJ without residuals that was stable and resulted in minimal problems.  In April 2011, however, the VA examiner found the Veteran had clinically moderate to severe TM joint limitation in movement and abnormal pathology relative to his joints and joint spaces radiographically.  

On VA examination in December 2013, the Veteran reported flare-ups at times when he chewed or opened too wide.  Lateral excursion was limited from zero to four mm, and the Veteran could open his mouth from 21 to 30 mm; after repetition, there was no additional limitation, but there was functional loss due to pain on movement.  The Veteran also had localized tenderness/pain on palpation as well as clicking/crepitation of the joints and soft tissues of the left side.  The VA examiner opined that the Veteran exhibited significant TMJ derangement and accompanying limitation in range of motion of the mandible.  In addition, left lateral excursion of the mandible had decreased substantially since his last examination, but there was no significant change in mandibular range of motion following repetitive use.  In January 2013, the Veteran was unable to open beyond 24 to 26 mm without resistance and discomfort.  Opening beyond that point required the Veteran to deviate his jaw to the right, and there was an audible pop and discomfort resulting in at least one episode of an open lock.  According to the Veteran, he noticed fatigue and weakness with repetitive opening and chewing.  Based on this evidence, the Board finds a disability rating in excess of 20 percent is not warranted for TMJ at any time during the pendency of the appeal.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

The Board has also considered whether a higher or separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the clinical evidence does not demonstrate osteomyelitis; loss of any part of the mandible, maxilla, ramus, or hard palate; malunion or nonunion of the mandible or maxilla; or loss of one or more condyloid or coronoid processes.  Therefore, a separate or higher rating is not warranted under Diagnostic Codes 9900-9904, 9906-9912, or 9914- 9916, at any point during the appeal period.  38 C.F.R. §§ 4.71a, 4.150 (2014).

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the October 2012 Notice of Disagreement, the Veteran asserted that he had a lot of joint pain in his jaw and that it popped all the time and hurt when he was eating.  In addition, his jaw had locked open on him to the point where he could not shut his mouth, and there were times when his jaw popped and made his ears ring.  Here, the Board has based the decision on the Veteran's lay statements as well as the objective medical evidence, as it demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  For these reasons, the Board finds the criteria for a disability rating in excess of 20 percent for TMJ have not been met at any time during the pendency of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.150, Diagnostic Code 9905.

Lumbar Spine Degenerative Disc Disease, Status Post Microdiscectomy

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a  physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

The Veteran's service-connected lumbar spine degenerative disc disease, status post microdiscectomy (back disability), is currently rated as 40 percent disabling prior to August 24, 2012.  Upon review, the Board finds the criteria for a disability rating in excess of 40 percent have not been met at any time prior to August 24, 2012.  First, the objective medical evidence does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine or functional impairment comparable thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  On VA examination in December 2010, although the Veteran had a history of decreased motion, the VA examiner did not report unfavorable ankylosis of the spine.  In March 2011, flexion was to 15 degrees, extension was to eight degrees, left bending was to 20 degrees, right bending was to 16 degrees, and rotation was 50 percent of normal range of motion.  Second, the record does not reflect incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In December 2010, the Veteran reported missing work twice secondary to lumbar spine pain and stiffness in the past 12 months.  Although he reported that he had to modify his activities of daily living in March 2011, VA treatment records dated from July 2011 through August 2012 show the Veteran went to the gym regularly, was on his feet at work a lot, and played with his kids.  Therefore, the Board finds a disability rating in excess of 40 percent for the Veteran's service-connected back disability is not warranted at any time prior to August 24, 2012.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; see Hart, 21 Vet. App. 505.

On and after August 24, 2012, the Veteran's service-connected back disability is rated as 20 percent disabling.  Based on the evidence, the Board finds the criteria for a disability rating in excess of 20 percent have not been met at any time on and after August 24, 2012.  First, the clinical evidence demonstrates that forward flexion was possible to at least 45 degrees during this period.  On VA examination in August 2012, flexion was to 50 degrees, extension was to 20 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 20 degrees.  Following repetitive-use testing, flexion was to 45 degrees, extension was to 10 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 15 degrees.  In December 2013, flexion was to 60 degrees, extension was to 15 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 25 degrees.  After repetition, flexion was to 55 degrees, extension was to 15 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 20 degrees.  

In addition, the evidence does not indicate that the Veteran had incapacitating episodes having a total duration of at least four weeks but less than six weeks during this period.  Although the Veteran reported in August 2012 that flare-ups occurred with any overexertion through bending, lifting, twisting, weightbearing and standing and involved increased pain, decreased range of motion, and some decrease in mobility, he denied any periods of complete incapacity in the past year.  Similarly, while the Veteran reported that flare-ups caused increased pain and decreased range of motion in December 2013, he reported that he had not experienced any periods of complete incapacity in the past 12 months or time lost from work in the past year due to his back disability.  As a result, the Board finds a disability rating in excess of 20 percent for the Veteran's service-connected back disability is not warranted at any time on and after August 24, 2012.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; see Hart, 21 Vet. App. 505.

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned ratings.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  On VA examination in December 2010, the Veteran reported that during flare-ups he was unable to participate in daily, mandatory military physical training.  The effects of the Veteran's back disability on his occupational activities was decreased mobility due to pain, and the effects on his usual daily activities were problems with driving and prolonged standing, sitting, walking, and running.  As noted above, the Veteran reported having to modify his activities of daily living in March 2011, but in April 2011 he reported feeling better overall and having an increased activity level.  In March 2012, the Veteran stated that he walked to the park with his kids every day and was able to throw a football and shoot baskets.  In June 2012, the Veteran was independent, walking two and a half miles three times per week and swimming.  

On VA examination in August 2012, the Veteran reported that flare-ups involved increased pain, decreased range of motion, and some decrease in mobility.  He could still walk one to one and a half miles, however, and he had no specific functional limitations to standing.  He avoided high impact activities, and his functional loss involved less movement than normal and pain on movement in August 2012 and December 2013.  The December 2013 addendum report shows the Veteran had symptoms of low back pain, stiffness, achiness, tightness, and spasms.  He described that over-exertion with bending, lifting, twisting, prolonged weight-bearing, cold weather, and weather changes could aggravate and potentially flare up his condition, which resulted in increased pain and decreased range of motion.  As a result, the Board finds the Veteran's back disability did not result in a level of functional loss greater than that already contemplated by the assigned 40 and 20 percent disability ratings, respectively, as they adequately reflect the Veteran's decreased range of motion.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45. 

With respect to other neurological symptoms, the clinical evidence does not reflect any findings of neurological symptoms associated with the Veteran's back disability during the pendency of the appeal.  In December 2010, the Veteran denied a history of urinary problems, fecal incontinence, and obstipation.  Although there was a history of erectile dysfunction, the VA examiner reported that this condition was not secondary to the Veteran's back disability.  Likewise, the VA examiners in August 2012 and December 2013 reported that there were no associated neurological symptoms, and VA treatment records do not reflect findings of such.  Therefore, the Board finds a separate disability rating is not warranted for any neurological abnormalities in connection with the Veteran's lumbar spine degenerative disc disease, status post microdiscectomy.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).   

Again, the Board acknowledges that the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  Here, the Board has based the decision on the lay statements as well as the objective medical evidence, as it demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  In addition, the Board has paid particular attention to the Rating Schedule's focus on occupational impairment.  In this case, the record shows the Veteran reported missing, at most, two days of work in 12 months due to his back pain during the pendency of the appeal.  Moreover, the Veteran has not specifically asserted that his back disability impedes his occupational duties.

Furthermore, the RO granted a separate disability rating for radiculopathy of the right lower extremity associated with the Veteran's lumbar spine degenerative disc disease, status post microdiscectomy, which will be addressed in greater detail below.  As such, the Board finds the Veteran's reports of symptoms involving numbness, tingling, and radiating pain to the right leg are already adequately addressed and compensated by the separate schedular rating.  38 C.F.R. § 4.124a, Diagnostic Code 8620.  

For the reasons stated above, the Board finds the evidence does not support a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine degenerative disc disease, status post microdiscectomy, at any time prior to August 24, 2012.  In addition, the Board concludes the evidence does not warrant a disability rating in excess of 20 percent at any time on and after August 24, 2012.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; Gilbert, 1 Vet. App. 49.

Hypothyroidism

The Veteran's hypothyroidism has been rated as 10 percent disabling under Diagnostic Code 7903.  Diagnostic Code 7903 provides a 10 percent rating when hypothyroidism is manifested by fatigability or continuous medication required for control.  A 30 percent rating is warranted when there is fatigability, constipation, and mental sluggishness, and a 60 percent rating is provided for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted when hypothyroidism results in cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, and sleepiness.  38 C.F.R. § 4.119.

Upon review, the Board finds that a disability rating in excess of 10 percent is not warranted at any time.  The clinical evidence indicates that the Veteran's hypothyroidism was manifested by fatigability and required continuous medication during the pendency of the appeal.  In particular, the Board finds the opinions rendered by the VA examiners in December 2010, March 2011, and December 2013 deserve substantial probative value with respect to the specific symptoms attributable to the Veteran's hypothyroidism.  On VA examination in December 2010, the Veteran reported heat intolerance, palpitations, and anxiety.  However, the VA examiner found the Veteran's hypothyroidism resulted in a lack of stamina, weakness, and fatigue and was in remission; there were no effects on his daily activities.  In March 2011, the Veteran again reported sudden symptoms of palpitations, irritability, heat intolerance, and anxiety.  Nevertheless, the VA examiner found the Veteran's hypothyroidism was stable and noted only the continuous medication.  In the October 2012 Notice of Disagreement, the Veteran's representative asserted that the Veteran experienced fatigue and mental sluggishness as a result of his hypothyroidism.  However, the Veteran reported only mild fatigue in February 2013, and the December 2013 VA examiner reported that the current signs attributable to hypothyroidism were occasional fatigue that was not incapacitating and did not affect the Veteran's ability to work.  In a December 2013 addendum opinion, the VA examiner reported that the Veteran was currently taking Synthroid for hormone replacement for the thyroid, and the Veteran described only occasional fatigue.  The Veteran's weight was steady.  As such, the Board finds the evidence does not demonstrate competent, credible symptoms of constipation or mental sluggishness to warrant a 30 percent disability rating, nor is there competent evidence of muscular weakness, mental disturbance, and weight gain attributable to hypothyroidism upon which to base a 60 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  Here, the Board has based the decision on the lay statements as well as the objective medical evidence, as it demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  The Veteran reported his symptoms to multiple physicians, who did not attribute any additional symptoms to his hypothyroidism that would warrant an increased disability rating.  For these reasons, the Board finds the criteria for a disability rating in excess of 10 percent for hypothyroidism have not been met at any time during the pendency of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.119, Diagnostic Code 7903.

Radiculopathy of the Right Lower Extremity

For neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Here, the Veteran's radiculopathy of the right lower extremity is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and a 40 percent rating is warranted for complete paralysis.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy, and an 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  C.F.R. § 4.124a.  Complete paralysis consists of the foot dangles and drops, no active movement possible of muscles below the knee, and/or flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.  Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Upon review, the Board finds the evidence demonstrates that the Veteran's radiculopathy of the right lower extremity was mild in severity throughout the pendency of the appeal.  On VA examination in December 2010, the Veteran reported radiating pain to the right leg that was a shooting, numb, and burning sensation.  On physical examination, there was evidence of decreased position sense, pain or pinprick sense, and light touch sense above and below the right leg to the first and second toes of the right foot.  However, there was no evidence of dysesthesias, and motor examination was normal.  In September 2011, the Veteran reported some shooting pain to the right posterior thigh as well as some numbness in all of the toes on his right foot.  On VA examination in August 2012, strength testing was normal but reflexes were hypoactive in the right knee and right ankle.  Nevertheless, sensory examination was normal as was straight leg testing.  In addition, the Veteran denied having radicular pain or any other symptoms due to radiculopathy.  In the October 2012 Notice of Disagreement, the Veteran reported shooting pain from time to time and numbness in his toes and bottoms of his feet.  In December 2013, however, muscle strength testing and sensory examination were normal.  Reflexes in the Veteran's right knee and right ankle were hypoactive, and straight leg testing was positive on the right.  The Veteran had radicular pain due to radiculopathy, which included mild, constant pain, moderate, intermittent pain, and mild paresthesias and/or dysesthesias.  The VA examiner reported that the Veteran's radiculopathy was mild in severity.  As the evidence indicates the Veteran's radiculopathy was wholly sensory and has never been described as more than mild in severity, the Board finds a disability rating in excess of 10 percent for radiculopathy of the right lower extremity is not warranted at any time during the pendency of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Residuals of Musculotendinous Tear, Right Calf

The Veteran's service-connected residuals of musculotendinous tear, right calf, are rated as a disability manifested by a muscle injury.  Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4) (2014).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: (1) Slight disability of muscles--(i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d) (2014).  

Prior to December 2, 2013, the Veteran's service-connected residuals of musculotendinous tear, right calf, are rated as noncompensable under Diagnostic Code 5311 for a disability of Muscle Group XI.  On and after December 2, 2013, his service-connected disability is rated as 10 percent disabling under Diagnostic Code 5311.  The muscles in Muscle Group XI affect propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee, and include posterior and lateral crural muscles and muscles of the calf, which include the triceps surae, tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  Under Diagnostic Code 5311, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.  

Upon review, the Board finds the evidence indicates the Veteran's service-connected residuals of musculotendinous tear, right calf, resulted in slight disability prior to December 2, 2013.  On VA examination in December 2010, the Veteran denied symptoms of pain, decreased coordination, increased fatigability, weakness, and uncertainty of movement.  The VA examiner found the Veteran's problem had resolved with the exception of mild tenderness with palpation to the right calf.  There was no muscle atrophy, wasting, or swelling, and the Veteran had five out of five motor resistance of the right leg.  In the October 2012 Notice of Disagreement, the Veteran's representative reported that the Veteran compensated for his right calf when walking and experienced severe leg pain.  However, the Board finds it significant that the remaining clinical evidence during this period does not reflect any complaints of or treatment for the Veteran's right calf condition.  As such, the Board finds a compensable initial disability rating is not warranted for the Veteran's residuals of musculotendinous tear, right calf, prior to December 2, 2013.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

On and after December 2, 2013, the Veteran's residuals of musculotendinous tear, right calf, were manifested by occasional pain and fatigue.  The December 2013 VA examiner found the Veteran's disability did not affect muscle substance or function and resulted in fatigue and only occasional pain.  There was no muscle atrophy, but there was mild tenderness to deep palpation of the right calf muscle.  In a December 2013 addendum, the VA examiner explained that the Veteran only had occasional pain if he were to stand for too long or over-exert himself.  The Veteran occasionally used medication for flare-ups, but there were no functional limitations even during times of flare-ups that resulted in any impairment to standing, walking, occupational duties, or activities of daily living.  Overall, the VA examiner found the Veteran's condition was stable.  Based on this evidence, the Board finds a disability rating in excess of 10 percent is not warranted at any time on and after December 2, 2013.  The record does not demonstrate consistent complaints of cardinal signs and symptoms of a muscle disability or evidence of an inability to keep up with work requirements, and therefore, the clinical evidence and lay statements do not reflect a moderately severe disability under the rating criteria.  38 C.F.R. §§ 4.56(c), (d), 4.73, Diagnostic Code 5311.

As noted above, the Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Based on a review of all the evidence, the Board finds the evidence does not support disability ratings in excess of those already assigned at any time during the pendency of the appeal.  38 C.F.R. § 4.73, Diagnostic Code 5311; Gilbert, 1 Vet. App. 49.

Bilateral Pes Planus with Bilateral Plantar Fasciitis

The Veteran's service-connected bilateral pes planus with bilateral plantar fasciitis is rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a noncompensable evaluation is assigned when there is mild acquired flatfoot and symptoms relieved by built-up shoe or arch supports.  A 10 percent disability rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, 20 and 30 percent disability ratings are assigned for unilateral and bilateral, respectively.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent ratings are assigned for unilateral and bilateral, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Additionally, a 10 percent disability rating is provided for a "moderate" foot injury under Diagnostic Code 5284 for foot injuries, other.  A 20 percent disability rating is provided for a "moderately severe" foot injury, and a 30 percent disability rating is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.

Upon review, the Board finds the Veteran's bilateral pes planus with bilateral plantar fasciitis does not warrant a compensable initial disability rating prior to December 2, 2013.  Here, the clinical evidence reflects bilateral pes planus and bilateral plantar fasciitis manifested by occasional pain, with good relief from padding and arch supports.  In particular, the Board finds it significant that the December 2010 VA examiner diagnosed only mild bilateral plantar fasciitis with calcaneal spur of the right foot and mild pes planus with associated pain.  The Veteran reported occasionally taking medication for pain, and he reported good relief from the padding and arch supports.  On physical examination, the Veteran had tenderness on his hindfeet, but his weight-bearing line was not over or medial to his great toe on either side, and there was no evidence of pronation.  The effects of the Veteran's bilateral feet disability included increased absenteeism at work, decreased mobility, and pain.  The Veteran's mild pes planus also resulted in difficulty with prolonged standing, walking, and running, but the VA examiner reported that the Veteran's problems improved with the use of arch supports, padding, and inserts.  In addition, although the Veteran appears to report more severe symptoms in October 2012, to include not being able to stand on his feet at times and having to stay off of them all day because of pain, he reported only intermittent, mild plantar foot pain in February 2013, which was consistent with the March 2011 VA examination report.

Conversely, as the December 2013 VA examination report reflects findings of marked deformity of both feet and pain on manipulation and use accentuated, the Board finds a 30 percent disability rating is warranted on and after December 2, 2013.  However, the examination report indicates the Veteran's symptoms were relieved by arch supports, and he did not have extreme tenderness on plantar surface of one or both feet.  In addition, he did not have marked inward displacement or severe spasm of the Achilles tendon on manipulation.  A December 2013 addendum shows the Veteran reported pain to the feet with increased weight-bearing activity and with the first few steps following a period of inactivity.  He wore orthotics at all times and avoided going barefoot.  He denied any significant redness or swelling of the feet.  As a result, the Board finds a disability rating in excess of 30 percent is not warranted at any time after December 2, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In granting the increased disability rating on and after December 2, 2013, the Board has recognized the Veteran's reports of his symptoms and considered his statements concerning the effects of his disability on his daily life.  In addition, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Based on a review of all the evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports a disability rating of 30 percent, but no more, for bilateral pes planus with bilateral plantar fasciitis on and after December 2, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5276; Gilbert, 1 Vet. App. 49.

Hypertension

The Veteran's hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent disability rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent disability rating is warranted based on evidence of diastolic pressure predominantly 120 or more, and diastolic pressure predominantly 130 or more warrants a 60 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board observes that the rating criteria of Diagnostic Code 7101 is successive; in other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

The evidence indicates physicians diagnosed hypertension in December 2010 and prescribed daily medication.  A December 2010 service treatment record indicates the Veteran had an established trend of systolic blood pressure slightly above the goal of 130.  On VA examination in March 2011, the Veteran's blood pressure readings were 127/63, 150/77, and 123/67.  The Veteran reported no symptoms resulting from his hypertension and denied any effects on his occupation.  From April 2011 to August 2012, VA treatment records reflect blood pressure readings of 124/64, 124/60, 112/72, 130/76, 136/68, 120/80, 118/64, 128/78, 116/68, 108/64, 118/74, 116/74, and 118/64.  In September 2011, the Veteran denied any problems with his medication and reported no symptoms in connection with his hypertension.  On VA examination in December 2013, the VA examiner reported that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings were 117/70, 137/80, and 130/77, and the Veteran's hypertension did not impact his ability to work.  In a December 2013 addendum opinion, the VA staff physician reported that the Veteran denied any specific symptoms of elevated blood pressures.  He had no known history of cerebrovascular disease, coronary artery disease, peripheral vascular disease, renal disease, or other evidence of end-organ damage due to elevated blood pressures, and he was tolerating his medication well.

Based on the evidence, the Board finds a compensable disability rating is not warranted for hypertension at any time during the pendency of the appeal.  The clinical evidence does not show any diastolic blood pressure reading of 100 or more or any systolic pressure readings of 160 or more at any time.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; see also Fenderson, 12 Vet. App. at 126.  Although the medical evidence indicates the Veteran's hypertension required continuous medication for control during the appeal period, a 10 percent evaluation is not warranted as a history of diastolic pressure of predominantly 100 or more is not shown.  Additionally, the Veteran has consistently denied any symptoms in connection with his hypertension as well as any complications due to his medications.  The Board notes the representative's assertions that the Veteran's hypertension would not be under control without the prescribed medication.  However, as the rating criteria take into consideration the use of continuous medication, an initial compensable evaluation for hypertension is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.  

Onychomycosis

The Veteran's onychomycosis has been assigned a noncompensable initial disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2014).  Diagnostic Code 7806 provides a noncompensable evaluation for dermatitis or eczema involving less than five percent of the entire body, or less than five percent of exposed areas affected, and no more than topical therapy required during the prior 12-month period.  A 10 percent disability rating is assigned if there is dermatitis or eczema of at least five percent of the entire body, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  For a 30 percent disability rating, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id.

On VA examination in December 2010, the Veteran reported applying cream once daily with moderate results.  The Veteran had yellowish, brittle, and ridging great toenails.  The VA examiner reported that the Veteran's onychomycosis affected approximately two percent of the total body area exposed.  According to the Veteran's representative in the October 2012 Notice of Disagreement, all of the Veteran's toenails were discolored, cracked, and extremely brittle.  In December 2013, the VA examiner found the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck, and he did not have any benign or malignant neoplasms.  He also did not have any systemic manifestations, such as fever, weight loss, or hypoproteinemia.  In fact, physicians had not treated the Veteran's skin condition with oral or topical medications in the past 12 months.  The VA examiner further found the Veteran's onychomycosis affected less than five percent of his total body area and no percentage of exposed area.  The VA examiner reported the Veteran only had some thickening of the left great toenail plate, which did not affect his ability to work.  In an addendum report, the VA examiner reported the Veteran's description of some thickening and nail infection that had primarily affected the great toe on the left.  The Veteran was undergoing no specific treatment for the condition, however, and the condition resulted in no functional impairment to standing, walking, activities of daily living, or occupational duties.

Here, the evidence indicates that the Veteran's service-connected onychomycosis affected less than five percent of the entire body and less than five percent of the exposed areas, and required no more than topical therapy throughout the pendency of the appeal.  Therefore, the Board finds a compensable disability rating is not warranted for onychomycosis at any time during the pendency of the appeal.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Although the Veteran's representative indicated that all of the Veteran's toenails were affected, the VA examiner considered the Veteran's reports of his symptoms and found his service-connected disability affected less than five percent of his total body area and no percentage of the exposed area.  In this respect, the Board has based the decision on the objective medical evidence, as it demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's PTSD is evaluated as a psychiatric disability, his TMJ is evaluated as a dental and oral condition, his back disability and bilateral pes planus with bilateral plantar fasciitis are evaluated as musculoskeletal disabilities, and his hypothyroidism is evaluated as a disability of the endocrine system.  His radiculopathy of the right lower extremity is evaluated as a disease of the peripheral nerves, his musculotendinous tear, right calf, is evaluated as a muscle injury, his hypertension is evaluated as a disease of the arteries and veins, and his onychomycosis is evaluated as a skin disability.  

Upon review, the Board finds the criteria of these evaluations to specifically contemplate the level of occupational and social impairment caused by the Veteran's disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.71a, 4.73, 4.97, 4.104, 4.118, 4.119, 4.124a, 4.130, Diagnostic Codes 5237, 5243, 5276, 5311, 7101, 7806, 7903, 8520, 9411, 9905.  During the pendency of the appeal, the Veteran's PTSD was manifested by anxiety with attacks, depression, anger, irritability, insomnia, nightmares, flashbacks, hypervigilance, hyper startle response, decreased concentration, isolation, emotional numbing, avoidance, diminished interest, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  His TMJ was manifested by limitation of motion, localized tenderness/pain on palpation, and clicking/crepitation of the joints and soft tissues.  The Veteran's back disability was manifested by pain and limitation of motion, his hypothyroidism resulted in fatigability, and his radiculopathy of the right lower extremity was manifested by pain and decreased sensation.  His residuals of musculotendinous tear, right calf, were manifested by tenderness, pain and fatigue, and his bilateral pes planus with bilateral plantar fasciitis was manifested by marked deformity and pain.  His hypertension required continuous medication for control without symptoms, and his onychomycosis was characterized by yellowish, brittle, and ridging great toenails.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned.  Evaluations in excess of those assigned are provided for certain manifestations of these disabilities, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. §§ 4.71a, 4.73, 4.97, 4.104, 4.118, 4.119, 4.124a, 4.130, Diagnostic Codes 5237, 5243, 5276, 5311, 7101, 7806, 7903, 8520, 9411, 9905; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  During the pendency of the appeal, the Veteran has not asserted that he was totally unemployable as the result of his service-connected disabilities, and the evidence indicates that he was working and/or attending school throughout the appeal period.  Further, in October 2012 the Veteran stated that he wanted the ability to work and receive a 100 percent disability rating.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

Earlier Effective Dates

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).  In this case, the RO received the Veteran's claims for service connection on December 8, 2010, and January 12, 2011, respectively.  The Veteran's DD-214 indicates his date of separation from service was January 19, 2011.  As such, the RO received all of the Veteran's service connection claims prior to his separation from service.  Therefore, the earliest possible effective date for the award of service connection is January 20, 2011, the day following the Veteran's separation from service.  As the RO assigned an effective date of January 20, 2011, for all of the service-connected disabilities on appeal, the Board finds entitlement to an earlier effective date is not available under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

In this case, the Board finds it determinative that the medical evidence does not demonstrate clear diagnoses of a left ankle disability, right foot disability, or disability characterized by a deviated septum during the pendency of the appeal.  In addition, the clinical evidence does not reflect recent diagnoses of these disabilities prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Veteran submitted his initial service connection claims in December 2010 and underwent VA examination that same month.  The Veteran reported that he had constantly twisted his left ankle while deployed in Iraq.  According to the Veteran, he was diagnosed with a high grade II left ankle sprain and issued an ankle brace during service.  The Veteran reported symptoms of instability, pain, stiffness, weakness, and decreased speed of joint motion.  However, physical examination did not reveal any ankle instability, tendon abnormality, or angulation.  There was no evidence of pain with active motion, and X-ray examination revealed a benign eight by 12 mm of increased density in the lateral tibia; otherwise, examination was normal.  As a result, the VA examiner diagnosed status post left ankle sprain resolved.  With respect to a right foot disability, the Veteran reported that he fractured his right foot playing basketball and used weight-bearing crutches for two weeks during active duty.  He reported occasional pain and tenderness on his right foot.  After physical examination, the VA examiner found no evidence of a right foot fracture.  In addition, the VA examiner reported that the Veteran's problem of limitation on the right foot was related to his plantar fasciitis and pes planus and not any right foot fracture.  Concerning a deviated septum, the VA examiner noted the Veteran's reports that he developed nasal congestion, mouth breathing, and plugged ears in 1999 and had a history of sinusitis.  On examination, the Veteran had symptoms of headaches, sinus pain, and sinus tenderness.  There was no difficulty with breathing, no speech impairment, and no evidence of nasal obstruction.  The VA examiner diagnosed acute, episodic sinusitis and found the Veteran had mild nasal septal bowing towards the right without evidence of any nasal septal deviation.  

Here, the Board affords the VA examiner's diagnoses and opinions significant probative value.  As noted above, the VA examiner reviewed the Veteran's medical history, to include his in-service symptoms and treatment, and commented on the findings.  The VA examiner also considered the Veteran's statements regarding his symptoms during and since separation from active duty.  Finally, the VA examiner performed a physical examination and provided adequate rationale for the opinions, citing to the records reviewed.  Further, the Board notes that VA treatment records do not reflect any findings of, treatment for, or diagnoses of a left ankle disability, right foot fracture, or deviated septum.  

The Board is cognizant of the holding of the Court in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed his initial service connection claims in December 2010 prior to his separation from service.  Although service treatment records dated in August 2010 and September 2010 show the Veteran had a problem of ankle joint pain, the evidence does not demonstrate a diagnosis of a left ankle disability.  In addition, physical examination in June 2010 revealed no abnormalities.  With respect to a right foot disability, X-ray examination in June 2010 revealed no acute bony abnormality.  Although an August 2010 service treatment record reflects a history of bone spur in the right heel, the physician noted that current X-ray examination reports did not show any fractures, and the physician attributed the Veteran's heel pain to his plantar fasciitis and pes planus.  Furthermore, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Concerning a deviated septum, an August 2010 service treatment record only reflects a history of a right deviated septum.  As such, the Board finds the evidence does not demonstrate diagnoses of a left ankle disability, right foot disability, or deviated septum prior to the Veteran filing his claims for benefits. 

The Board acknowledges the Veteran's assertions that he suffers from left ankle pain, right foot pain, and a deviated septum and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno, 6 Vet. App. at 469 (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  However, a left ankle disability, right foot disability, and deviated septum are not the type of disabilities that are subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose a left ankle disability, right foot disability, or deviated septum, as he has not been shown to have the medical training necessary to do so.  

In this case, the Veteran reported his symptoms to the December 2010 VA examiner; however, after considering the Veteran's statements, performing a physical examination, and reviewing the Veteran's medical records, the VA examiner did not provide diagnoses of a current left ankle disability, right foot disability, or deviated septum.  In addition, the clinical evidence does not support competent diagnoses of a left ankle disability, right foot disability, or a deviated septum recently prior to the filing of his claims or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a left ankle disability, right foot disability, and deviated septum.  

Finally, the Veteran's claims also cannot be granted as undiagnosed illnesses under 38 C.F.R. § 3.317 because the symptoms are not consistently present.  Therefore, the Board finds that there is no chronic undiagnosed illness present as defined in the controlling regulations.  

Without evidence of a diagnosis of a current left ankle disability, right foot disability, or a disability characterized by a deviated septum, the preponderance of the evidence is against the Veteran's claims.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 57.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.

Entitlement to an initial disability rating in excess of 20 percent for TMJ is denied.

Entitlement to an initial disability rating in excess of 40 percent for lumbar spine degenerative disc disease, status post microdiscectomy, is denied prior to August 24, 2012.

Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease, status post microdiscectomy, is denied on and after August 24, 2012.

Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism is denied.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to a compensable initial disability rating for residuals of musculotendinous tear, right calf, is denied prior to December 2, 2013.

Entitlement to a disability rating in excess of 10 percent for residuals of musculotendinous tear, right calf, is denied on and after December 2, 2013.

Entitlement to a compensable initial disability rating for bilateral pes planus with bilateral plantar fasciitis is denied prior to December 2, 2013.

Entitlement to a disability rating of 30 percent for bilateral pes planus with bilateral plantar fasciitis is granted on and after December 2, 2013.  

Entitlement to a compensable initial disability rating for hypertension is denied.

Entitlement to a compensable initial disability rating for onychomycosis is denied.

Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for PTSD is denied.

Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for TMJ is denied.

Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for lumbar spine degenerative disc disease, status post microdiscectomy, is denied.

Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for hypothyroidism is denied.

Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for radiculopathy of the right lower extremity is denied.

Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for residuals of musculotendinous tear, right calf, is denied.

Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for bilateral pes planus with bilateral plantar fasciitis is denied.

Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for hypertension is denied.

Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for onychomycosis is denied.

Entitlement to an effective date earlier than January 20, 2011, for the award of service connection for TBI with post concussive headaches is denied.

Entitlement to service connection for left ankle disability is denied.

Entitlement to service connection for right foot disability is denied.

Entitlement to service connection for disability characterized by deviated septum is denied.



REMAND

The Veteran last underwent VA examination in connection with his service-connected TBI with post concussive headaches in August 2012.  In the October 2012 Notice of Disagreement, the Veteran's representative asserted that the Veteran now had difficulty reading maps, following directions, communicating with others, and expressing himself through writing.  He also often said things that did not make any sense and experienced mild to moderate headaches a few times per week.   

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  When compared to the August 2012 VA examination report, the Board finds the assertions in the representative's written statement indicate an increase in the severity of the Veteran's symptoms since the VA examination.  As such, a new VA examination is required to ascertain the current nature and severity of the Veteran's service-connected TBI with post concussive headaches.

Additionally, as it appears the Veteran receives continuous treatment for TBI through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from December 2013 to the present.   

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran for TBI dated from December 2013 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for VA examinations to determine the current nature and severity of the Veteran's service-connected TBI with post concussive headaches.  The Veteran's claims file and electronic file, to include a copy of this Remand, should be made available to the examiners in conjunction with the examination.  Any medically indicated tests should be accomplished.  

3. Thereafter, re-adjudicate the claim of entitlement to a compensable initial disability rating for TBI with post concussive headaches.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


